Citation Nr: 1528813	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-18 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from April 2009 to April 2010.  He also has unverified service in the National Guard, to include a period of active duty for training (ACDUTRA) from January 2007 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims on appeal.  

A January 2015 rating decision granted a 20 percent evaluation for L4-L5 degenerative disc disease and retrolisthesis L4 on L5 for Disability Evaluation System (DES) purposes only.  That decision also continued to deny service connection for a low back disability for purposes of entitlement to VA benefits.  

At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  In April 2014, he revoked the AL power of attorney and appointed the Disabled American Veterans (DAV) as his representative.  
 
The issue of entitlement to service connection for a bilateral lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The credible evidence establishes that the Veteran's low back disability had its onset in service.






CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran contends that he injured his back during service.  Specifically, he maintains that his back disability is the result of constantly wearing 50-100 pounds of body armor during his deployment to Kuwait and Iraq.  He asserts that he has, since that time, experienced intermittent low back pain.  The Board notes that the Veteran's military occupational specialty (MOS) was medic.

A November 2006 enlistment examination contains a normal clinical evaluation of the Veteran's spine.  He denied any problems with back pain on the accompanying medical history report.  An April 2009 pre-deployment health assessment contains no mention of the Veteran's back.

March and August 2010 post-deployment health assessments show that the Veteran reported the onset of low back pain during his deployment.

VA and private treatment records dated from February 2011 to April 2014 show that the Veteran continued to complain of gradually worsening low back pain.  An April 2013 MRI revealed a bulging disc.

An April 2014 DA Form 2173 establishes that the Veteran injured his back on March 30, 2010, while in the line of duty.  The report notes that he complained of back pain upon returning from deployment.

The Veteran submitted to a November 2014 VA spine examination.  The examiner diagnosed degenerative disc disease at L4-L5 and retrolisthesis L4 on L5.  He opined that the retrolisthesis "is at least as likely as not" related to the previous L4-L5 bulging disc; however, no etiology opinion with respect to direct service connection was provided.

Based on a review of the evidence, the Board finds that the Veteran injured his low back during his active duty deployment.  In addition, a low back disability has been diagnosed.  The Veteran contends that he has experienced intermittent low back pain since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The evidence supports a finding of a nexus between the Veteran's in-service low back injury and his currently diagnosed disability.  The Veteran is credible regarding his reports of low back pain beginning during his deployment and continuing since that time.  There is nothing in the record to indicate that the Veteran's assertions are not credible.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  In this case, in-service injury to the Veteran's low back is established.  He has provided a credible report that his low back pain continued after service.  The Board concludes that the Veteran's reports are sufficient to establish a positive nexus.  

Accordingly, in considering the in-service low back injury, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that he has a low back disability that was incurred in service.  Service connection for a low back disability is granted.  See 38 U.S.C.A § 5107 (West 2014).   


ORDER

Service connection for a low back disability is allowed.


REMAND

The Veteran contends that he has a bilateral lower extremity disability secondary to his now service-connected low back disability.  He has complained throughout the appeal period of radiating pain, tingling, and intermittent paresthesias in one or both legs.

The record contains findings of sciatica (see April 2012 private treatment record) and possible femoral nerve injury (see April 2013 VA treatment record); however, the November 2014 VA examiner found no evidence of radiculopathy, and sensory and reflex testing were normal.  In light of these conflicting medical findings, a remand is required to clearly identify all current neurological disabilities of the lower extremities, and determine whether any such disability is secondary to the Veteran's service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  A notation that this review has taken place should be made in the claims folder.  All indicated tests and studies should be performed.  

The examiner should identify all current neurological symptoms of the lower extremities.  As to any neurologic abnormality identified, including neuropathy and radiculopathy, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) secondary to, or is otherwise related to, the Veteran's service-connected low back disability. 

Complete rationale should be provided for all opinions expressed.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


